4 N.Y.3d 876 (2005)
832 N.E.2d 22
799 N.Y.S.2d 166
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
LEWIS HILL, Appellant.
Court of Appeals of the State of New York.
Decided May 10, 2005.
Center for Appellate Litigation, New York City (Jan Hoth of counsel), for appellant.
*877 Robert T. Johnson, District Attorney, Bronx (Allen H. Saperstein of counsel), for respondent.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH Concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Contrary to defendant's claims, the trial court's preclusion of defendant's expert from conducting a psychiatric examination in support of defendant's insanity defense (CPL 250.10 [1] [a]) to a second degree murder charge did not constitute an abuse of discretion. Defendant did not request the examination or announce his intention to pursue an insanity defense until the start of jury selection, having previously stated that, for tactical reasons, he would not do so. Under CPL 250.10 (2), the insanity defense is barred unless timely notice is given to prevent detrimental surprise to the prosecution (see People v Almonor, 93 NY2d 571, 581 [1999]). Defendant's untimely notice thwarts CPL 250.10's intended promotion of procedural order, proper notification and adversarial examination (see id. at 577-578). Under these facts, the trial court acted within its discretion in precluding the expert examination.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.